    Case 2:16-cv-00941-JRG Document 30 Filed 03/12/20 Page 1 of 2 PageID #: 469



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

    UNITED STATES OF AMERICA, ex. rel.                   §
    PHILLIP GARBIS; STATE OF TEXAS, ex                   §
    rel. PHILLIP GARBIS;                                 §
                                                         §
                  Plaintiffs,                            §
                                                         §
    v.                                                   §   CIVIL ACTION NO. 2:16-CV-00941-JRG
                                                         §
    DAYBREAK VENTURE, LLC, et al.                        §
                                                         §
                  Defendants.                            §

                                                  ORDER
         Before the Court is the Joint Stipulation of Dismissal of Claims (“the Stipulation”) filed by

Relator Phillip Garbis (“Relator”) and Defendants Daybreak Venture, LLC and related entities1

(“Daybreak”) (collectively, “the Parties”). (Dkt. No. 28). In the Stipulation, the Parties request

that, upon receipt of the written consent of the United States and the State of Texas, the Court

dismiss Relator’s claims against Daybreak with prejudice as to Relator and without prejudice as

to the United States and the State of Texas. The United States filed a Notice of Consent to Relator’s

Voluntary Dismissal on March 11, 2020 (“the Notice”). (Dkt. No. 29). In the Notice, the United

States and the State of Texas consent to the voluntary dismissal of this action if such dismissal is

without prejudice as to the United States and the State of Texas.

         Accordingly, the Court hereby ORDERS Relator’s claims against Daybreak DISMISSED

WITH PREJUDICE as to Relator and DISMISSED WITHOUT PREJUDICE as to the United

States and the State of Texas.



1
 The “related entities” consist of Daybreak Partners, LLC, Daybreak Therapy, LLC, Daybreak Healthcare, Inc., MAS
Medical Staffing, Inc., and dozens of nursing facilities owned by Daybreak Venture, LLC, all of which were named
as defendants in this action.
Case 2:16-cv-00941-JRG Document 30 Filed 03/12/20 Page 2 of 2 PageID #: 470




   So ORDERED and SIGNED this 12th day of March, 2020.




                                           ____________________________________
                                           RODNEY GILSTRAP
                                           UNITED STATES DISTRICT JUDGE




                                      2
